Appleton, J.
The prochein ami, as sueh, is not liable for the costs which may be recovered against the plaintiff, in case the suit should be unsuccessful. Crandall v. Slaid, 11 Met. 288. The infant plaintiff is liable for costs. Smith v. Floyd, 1 Pick. 275.
The promise to answer for the debt or default of another must be in writing, to bind the person thus promising. But an individual may originally undertake to pay for services which are to be rendered, or for goods which are to be delivered another. The question in such cases is, on whose credit the services are rendered or the goods delivered. Nothing is clearer, than that a person may contract for the performance of services in which he is in no way personally interested. It is of no importance to the individual performing them, who is to be thereby benefited. It is sufficient for him, that he performed them at the instance and on the credit of his employer. In such case, the promise need not be in writing.
The defendant has admitted that he employed the plaintiff *469to perform the specific service rendered. He never discharged him from his retainer. His liability must be regarded as justly continuing till the termination of the particular service, upon which he was retained to enter.

Defendant defaulted.

Tenney, C. J., and Hathaway, May, and Goodenow, J. J., concurred.